Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3 -14 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 3 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an image forming apparatus comprising: an imaging device that captures a user facial image and a reference facial image used for determining a change in a facial expression; a processor that determines an emotion in the user facial image based on an amount of the change in the facial expression from the reference facial image, and performs message support corresponding to the emotion in the user facial image; and a user interface that detects an input operation by a user without delay in setting a printing condition when a print job is executed in response to a request made by the user, wherein the processor obtains the reference facial image captured by the imaging device at a time point when the user interface detects the input operation without delay and the facial expression is assumed to be a reference for the change in the facial expression, the printing condition includes a plurality of setting items, and any one of the setting items is a specific setting item determined in advance for which the input operation made by the user does not delay, the user interface detects an operation for the specific setting item as the input operation made by the user without delay, the image forming apparatus further comprises: a memory that stores a weighting factor table that indicates weighting of each of the setting items, the weighting based on the weighting factor indicates a degree of delay of the input operation made by the user for a target setting item, and among the setting items, the specific setting item is weighted by the weighting factor lower than a predetermined threshold value, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 9 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an image forming apparatus comprising: an imaging device that captures a user facial image and a reference facial image used for determining a change in a facial expression; a processor that determines an emotion in the user facial image based on an amount of the change in the facial expression from the reference facial image, and performs message support corresponding to the emotion in the user facial image; and a user interface that detects an input operation by a user without delay in setting a printing condition when a print job is executed in response to a request made by the user, wherein the processor obtains the reference facial image captured by the imaging device at a time point when the user interface detects the input operation without delay and the facial expression is assumed to be a reference for the change in the facial expression, the printing condition includes a plurality of setting items, and any one of the setting items is a specific setting item determined in advance for which the input operation made by the user does not delay, 43618564Application No. 16/832,525Docket No.: 18294-093001 Amendment dated July 25, 2022 After Final Office Action of June 15, 2022 the user interface detects an operation for the specific setting item as the input operation made by the user without delay, and the specific setting item is, among the setting items, a setting item that sets a number of copies, a setting item that sets a color mode of an image to be formed, or a setting item that sets a size of a sheet onto which the image to be formed is transferred, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 12 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an image forming apparatus comprising: an imaging device that captures a user facial image and a reference facial image used for determining a change in a facial expression; 43618565Application No. 16/832,525Docket No.: 18294-093001Amendment dated July 25, 2022After Final Office Action of June 15, 2022a processor that determines an emotion in the user facial image based on an amount of the change in the facial expression from the reference facial image, and performs message support corresponding to the emotion in the user facial image; and a user interface that detects an input operation by a user without delay in setting a printing condition when a print job is executed in response to a request made by the user, wherein the processor obtains the reference facial image captured by the imaging device at a time point when the user interface detects the input operation without delay and the facial expression is assumed to be a reference for the change in the facial expression, the processor extracts a facial feature point that characterizes the reference facial image and a facial feature point that characterizes the user facial image, and calculates a feature amount corresponding to a positional relationship between the facial feature point that characterizes the reference facial image and the facial feature point that characterizes the user facial image, the amount of the change in the facial expression is the feature amount corresponding to the positional relationship, the processor extracts the facial feature point from an eyebrow, eyelid, nose, lip, and mouth angle of the reference facial image, and an eyebrow, eyelid, nose, lip, and mouth angle of the user facial image, the feature amount is a linear feature and/or a triangle feature, the linear feature indicates a ratio between a length of a straight line connecting facial feature points extracted from the reference facial image and a length of a straight line connecting the facial feature points extracted from the user facial image, and the triangle feature is based on a ratio between a triangular area having the facial feature points extracted from the reference facial image as vertices and a triangular area having facial feature points extracted from the user facial image as vertices, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642